COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                                  No. 08-18-00046-CV
                                                  §
                                                                    Appeal from the
  IN THE INTEREST OF W.M., A Child.               §
                                                                  383rd District Court
                                                  §
                                                                of El Paso County, Texas
                                                  §
                                                                 (TC# 2013DCM7531)
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. It appearing to this Court that

Appellant is indigent for purposes of appeal, this Court makes no other order with respect thereto.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF JULY, 2019.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.